      Case 3:20-cv-01033-LAB-LL Document 6 Filed 09/23/20 PageID.18 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICHARD VANGIESON,                          Case No.: 20-cv-01033-LAB-LL
12                Plaintiff,                     ORDER GRANTING JOINT
                                                 MOTION TO EXTEND DEADLINE
13          v.                                   FOR DEFENDANTS TO RESPOND
14                                               TO COMPLAINT
     MARK ESPER, in his official capacity
15   as the SECRETARY OF DEFENSE, the
     DEFENSE CONTRACT AUDIT
16   AGENCY; and DOES 1 through 10,
17   inclusive,

18                Defendants.
19
20
21         The parties jointly moved for an extension of Defendants’ time to respond to the
22 Complaint. Dkt. 5. They state that the parties conferred regarding Plaintiff’s Complaint and
23 Plaintiff intends to file an amended complaint. They ask that the Court extend Defendants’
24 deadline to respond until fourteen days after the date that Plaintiff files his amended
25 pleading. The parties did not propose a deadline for Plaintiff’s amendment. The Court finds
26 good cause for the requested extension. The Court GRANTS the Motion and ORDERS
27 as follows:
28 / / /
      Case 3:20-cv-01033-LAB-LL Document 6 Filed 09/23/20 PageID.19 Page 2 of 2




 1        1) Unless otherwise ordered, Plaintiff’s amended pleading must be filed no later
 2           than October 19, 2020.
 3        2) Defendants shall file a response fourteen (14) days from the date that Plaintiff
 4           files an amended complaint.
 5
 6        IT IS SO ORDERED.
 7
     DATED: September 23,2020
 8
                                                  Hon. Larry A. Burns
 9                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              1
                                                                       20-cv-01033-LAB (LL)
